Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Status of the Application
This action is in response to the Amendment filed on 12/1/2020, and is a Non-Final Rejection. Claims 1-20 are pending in the application. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/9/2021, 1/27/2022 are in compliance with the provisions of 37 C.F.R. 1.97. Accordingly, the information disclosure statements are being considered by the examiner.



Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Claim 1 is directed towards a method, thus meeting the Step 1 eligibility criterion. Claim 1 does recite the abstract concept of a mental concept – i.e. mental process that can be performed in the human mind or using pen/paper, including an observation/evaluation/judgment, which has been identified as an abstract idea by the 2019 PEG: identifying, within a digital message, a digital link to external digital content/performing a step for identifying a semantic misalignment between the digital 
Independent claim 6 is directed towards a computer-readable storage medium, thus meeting the Step 1 eligibility criterion. The claim does recite the abstract concept of a mental concept – i.e. mental process that can be performed in the human mind or using pen/paper, including an observation/evaluation/judgment, which has been identified as an abstract idea by the 2019 PEG: identify, within a digital message, a digital link to external digital content/extracting global message features from the digital message/extracting digital link features from the digital link/applying a first weight to the global message features and a second weight to the digital link features/extract semantic external digital content features from the external digital content/determine a semantic misalignment between the digital message and the external message content by comparing the semantic message 
Independent claim 16 is directed towards a system, thus meeting the Step 1 eligibility criterion. The claim does recite the abstract concept of mental concept – i.e. mental process that can be performed in the human mind or using pen/paper, including an observation/evaluation/judgment, which has been identified as an abstract idea by the 2019 PEG: identify, within a digital message, a 
 Remaining dependent claims 2-5, 7-15, 17-20 further recite the abstract concept of a mathematical concept -i.e. mathematical calculations/relationships, which has been identified as an abstract idea by the 2019 PEG: determine a distance between the semantic message features and the semantic external digital content features within the semantic features space/determine a relevance score by comparing the digital link feature vector and the global message feature vector with the external content feature vector. The claims further narrow the abstract ideas of the independent claims.  The claims include the additional limitations of a user interface, extracting content data from an image, and data outputting – i.e. providing data for display. The user interface represents a generic computing element; extracting content data from an image represents insignificant extra-solution activity- i.e. it represents a well known and conventional process of converting an image into a different format, e.g. text format, as known to one of ordinary skill in the art at the effective filing date of the invention; data outputting represents insignificant extra-solution activity. The additional elements do not, alone or in combination, integrate the judicial exception into a practical application, nor do they represent significantly more than the abstract idea itself. Therefore, the claims do not amount to significantly more than the abstract idea itself.  The claims are not patent eligible.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable in view of Koll (20190087915) in further view of Jennings (20060259567).	
	As per Claim 1, Koll teaches:
	performing a step for identifying a semantic misalignment between the digital link and the external digital content   (Applicant defines identifying a semantic misalignment between the digital link and the external digital content in the Spec. as “by comparing the semantic message features and the semantic external digital content features”. At least fig1 and associated text: Comparing data 108a  [message features] with linked text data 118a [external digital content], including the semantic equivalence between the two – at least para 45.)
	providing for display to a publisher device a notification of the semantic misalignment.  (storing a record of the verification status – at least para 78, and fig2 and associated text – icons 214-220; para 106 – program may be applied to input entered to perform the functions, and to generate output;; output may be provided to one or more output devices)
	Jennings further teaches:
	identifying, within a digital message, a digital link to external digital content; (at least para 17, fig2)
It would have been obvious for someone skilled in the art at the effective filing date of the invention to modify Koll’s existing features, with Jennings’s feature of identifying, within a digital message, a digital link to external digital content, since electronic messages commonly contain links to other electronic content – Jennings, para 4.
	As per Claim 2, Koll in view of Jennings teach:
	the external digital content comprises a landing page and the digital message comprises an email. (Jennings, at least: para 4)
	As per Claim 3, Koll in view of Jennings teach the claimed limitations of Claims 1-2, on which Claim 3 depends on, as noted above. The limitations of Claim 3 represent non-functional descriptive material that is entitled to little if any patentable weight per MPEP §2111.05 – i.e. the claimed limitations describe the data that is provided for display on a user interface, however there is no function that is associated with the data.
	As per Claim 4, Koll in view of Jennings teach the claimed limitations of Claims 1-2, on which Claim 4 depends on, as noted above. The limitations of Claim 4 represent non-functional descriptive material that is entitled to little if any patentable weight per MPEP §2111.05 – i.e. the claimed limitations describe the data that is provided for display on a user interface, however there is no function that is associated with the data.
	As per Claim 5, Koll in view of Jennings teach the claimed limitations of Claims 1-2, on which Claim 5 depends on, as noted above. The limitations of Claim 5 represent non-functional descriptive material that is entitled to little if any patentable weight per MPEP §2111.05 – i.e. the claimed limitations describe the data that is provided for display on a user interface, however there is no function that is associated with the data.



 The prior art of record does not teach neither singly nor in combination the limitations of claims 6-20.



Response to Arguments
	Applicant’s arguments have been fully considered. Applicant argues with substance:

				Claims 6-20: Prior art rejections have been overcome
	Examiner agrees. The prior art rejections for claims 6-20 have been withdrawn.


Remaining arguments:		Applicant’s remaining arguments have been considered but are moot in view of the new grounds of rejection.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandru Cirnu whose telephone number is (571) 272-7775.  The examiner can normally be reached on 8:00 AM - 5:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571) 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

 
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
2/11/2022